DETAILED ACTION
The indicated allowability of claims 7-11 is withdrawn in view of the newly discovered reference(s) to Korse, NL 1031733 C2.  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, the claim has been amended to cancel it’s dependency on claim 5.  However, it now is not dependent on any other claim.  Therefore, the scope of the limitations in the claim have no antecedence and are not determinable.
	In claim 16, in the last line of the claim, “the one or more projections” lacks antecedence.  And, it is misdescriptive to state that the first projection and the second projection are distal to the one or more projections in the secured state.  Wouldn’t the first and second projection be proximal to the lips in the secured state?
	In claim 17, the claim is misdescriptive when it comes to defining the first base potion, the second base portion and how the second projection is secured thereto.  The following would correct the problems with the claim: line 2, change “a second support base” to –a second base portion--, change “the first support portion” to –the first base portion--, line 7, delete “the second base portion and”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandia, US 3959989 in view of Korse, NL 1031733 C2.  Bhandia discloses a jewelry apparatus having a hippocrepiform base (16) with a first prong (12) having a first bore, a second prong having a second bore, and a coupling member (34).  The coupling member having a disk member (34) with a first side with first indicia (figure 3), a second side with second indicia (figure 4), a first projection (40) extending from the disk member and a second projection (42) extending from the disk member.  Wherein, the first and second projections are operably configured for removable attachment to the prongs via the springs (38) and bores.  Also, the disc member is configured to rotate relative to the base.

    PNG
    media_image1.png
    821
    555
    media_image1.png
    Greyscale

Bhandia discloses using spring loaded pins that snap into the bores in the two prongs (inherently, they make a sound upon reaching and projecting into the bores in the prongs).  
The claims define the first prong as having a first slot with a first and second portion, a second prong having a second slot with a first and second portion, and one or more lips between the first portion and the second portion of each slot, which is not disclosed in Bhandia. These slots allow the removable insertion and retention of the coupling member projections to the prongs.  
Korse discloses a similar type finger ring with a removable coupling member (6) retained in a portion of each slot (24, 32) via a lip.  Korse discloses each prong (14, 16) with a slot (24) having two portions (24,32) separated by a lip.  The portions of each slot retaining a projection (8, 10) of the coupling member (6) is narrower in width than the portion of the slot on the opposed side of the lip that separates the portions (figures 2-3).  The lip is used to retain the projection (8, 10) within the slot.  This system of insertion and removal of the coupling member (6) to the base member (4) provides a simpler and easier method of removing and retaining the coupling member (6) to the base member (4) as compared to Bhandia’s spring loaded pin mechanisms (38, 40, 42).  Therefore, it would have been obvious to modify Bhandia’s bore/pin mechanism with Korse’s slot/projection mechanism to make it easier to remove and attach the coupling member to the base of the finger ring.

    PNG
    media_image2.png
    518
    846
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    517
    461
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    821
    527
    media_image4.png
    Greyscale

Regarding claim 18, the claim is directed to a jewelry kit having a plurality of coupling members with different messages encoded on the disk member. It is old and well known to having jewelry devices with interchangeable ornaments or charms.  The use of multiple charms or ornaments that are interchangeable with the jewelry device is old and well known.  This type of kit saves the wearer from having to buy multiple jewelry devices, i.e., a kit allows the wearer to purchase one jewelry device with multiple interchangeable ornaments.  This type of kit increases the versatility of the single jewelry device.  This type of kit saves the wearer money, i.e., the difference in cost between purchasing the single jewelry device with multiple interchangeable ornaments as compared to buying multiple jewelry devices with their singular ornament.
Bhandia discloses that the disc member can include different phrases.  Therefore, it would have been obvious to a person having skill in the art to include multiple disc members with different encoded phrases with a single jewelry device.  This kit would save the wearer money and provide a more versatile jewelry device.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 7 and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677